Exhibit 10.1
 
                 [TD BANK, N.A. LETTERHEAD]








November [___], 2009


James Brooks,
President & Chief Executive Officer
Brandpartners Group, Inc.
Brandpartners Retail, Inc.
Grafico Incorporated
10 Main Street
Rochester, NH 03839
 
 
Re:
Credit Facilities to Brandpartners Group, Inc. and Brandpartners Retail, Inc.
(collectively, the “Borrower”) by TD Bank, N.A. (the “Bank”)



Dear Mr. Brooks:


Reference is made to that certain Commercial Loan Agreement by and among the
Bank, the Borrower, and Grafico Incorporated (the “Guarantor”), dated May 5,
2005, as amended or modified from time to time (as amended, the “Loan
Agreement”).  Capitalized terms not otherwise defined herein shall have the
meanings given to them in the Loan Agreement.


Without a waiver by the Bank, the Borrower is in default in the performance of
its obligations under the Loan Agreement in that it has violated its Fixed
Charge Coverage Ratio (the “Relevant Covenant”) covenant under Section III B. of
Schedule B of the Loan Agreement as of the period ending September 30, 2009 (the
“Covenant Default”).  The Borrower’s failure to meet the Relevant Covenant and
the resulting Covenant Default constitutes an Event of Default under the Loan
Agreement and an event of default under the Permitted Subordinated Debt, which
default under the Permitted Subordinated Debt constitutes an Event of Default
under the Loan Agreement (the “Permitted Subordinated Debt Default” and,
collectively with the Covenant Default, the “Defaults”).


Subject to the terms of this letter, the Bank has agreed to waive its right to
declare the indebtedness of the Borrower to the Bank to be immediately due and
payable as a result of the Defaults.  This waiver shall be effective only with
respect to the Defaults and shall be conditioned upon (a) delivery by the
current holders of the Permitted Subordinated Debt of a written waiver of the
Permitted Subordinated Debt Default and any other existing default under the
Permitted Subordinated Debt, in such form as may be reasonably acceptable to the
Bank, (b) the payment by Borrower to Bank of a waiver fee in the amount of
$25,000.00, and (c) the acceptance of this letter by the Borrower and the
Guarantor.


The agreement of the Bank to waive the Defaults does not imply an agreement or
requirement on the part of the Bank to waive or release any other
default.  Other than such rights as the Bank has specifically agreed to be
waived hereunder, the Bank reserves all rights available to it under the Loan
Agreement and under any and all of the Loan Documents, including without
limitation, the ability to call the Loan on demand.
 
 
 

--------------------------------------------------------------------------------

 
 
Brandpartners Group, Inc.
Brandpartners Retail, Inc.
Grafico Incorporated
November [___], 2009
Page 2 of 3

 
Upon acceptance of the terms of this letter, as additional consideration for the
Bank agreeing to the waivers herein, each of the Borrower and the Guarantor
hereby waives and releases any and all claims, actions and causes of action of
every name and description, known or unknown, in law or in equity, which each of
them has or may have against the Bank, and any of the Bank’s officers,
directors, employees, agents, representatives, affiliates, successors and
assigns, individually and/or collectively, from the beginning of time up to and
including the date of acceptance of this letter, arising out of or otherwise
relating to the Loan Agreement, the Loan Documents, the Obligations, the
transactions contemplated in the Loan Agreement and the Loan Documents, and/or
the negotiation, servicing or funding (or failure to fund) of the Loan.


The Borrower agrees to reimburse the Bank for all reasonable costs, expenses,
and fees, including attorneys' fees, associated with the documentation of this
waiver letter.  Borrower consents to Bank charging Borrower's Revolving Line of
Credit loan account for any such costs, expenses and fees.


The Borrower and the Guarantor have indicated their acceptance of the terms of
this letter and the waivers hereunder by the Borrower’s and the Guarantor’s
execution of a duplicate original hereof where indicated.
 

  Sincerely,           TD Bank, N.A.          
 
By:
        Gary Barr, Senior Vice President                  

 
 
 

--------------------------------------------------------------------------------

 
 
Brandpartners Group, Inc.
Brandpartners Retail, Inc.
Grafico Incorporated
November [___], 2009
Page 3 of 3

 
 
Accepted and agreed this ____ day of November 2009.




Brandpartners Group, Inc.
Brandpartners Retail, Inc.
Grafico Incorporated




By:______________________________
      James Brooks, President & CEO
      Duly Authorized


 
 

--------------------------------------------------------------------------------

 





